IN THE COURT OF APPEALS OF IOWA

                                    No. 18-0912
                               Filed August 15, 2018


IN THE INTEREST OF L.M.,
Minor Child,

K.S., Mother,
       Appellant,

T.M., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Dallas County, Virginia Cobb, District

Associate Judge.



       The mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Robb D. Goedicke of Cooper, Goedicke, Reimer & Reese Law Firm, PC,

West Des Moines, for appellant mother.

       Nicholas J. Einwalter, Des Moines, for appellant father.

       Thomas J. Miller, Attorney General, and Anagha Dixit, Assistant Attorney

General, for appellee State.

       Kayla A. Stratton of Juvenile Public Defender Office, Des Moines, guardian

ad litem for minor child.



       Considered by Potterfield, P.J., and Bower and McDonald, JJ.
                                         2


POTTERFIELD, Presiding Judge.

       The juvenile court terminated the mother’s and father’s parental rights to

their child, L.M., pursuant to Iowa Code section 232.116(1)(d) and (h) (2017). The

mother only nominally appeals the termination, while the father challenges the

sufficiency of the evidence supporting one of the grounds for termination, whether

termination was in the child’s best interests, and the juvenile court’s determination

no permissive factor should be applied to save the parent-child relationship.

I. Standard of Review.

       We review termination-of-parental-rights proceedings de novo. In re P.L.,

778 N.W.2d 33, 40 (Iowa 2010).

II. Mother’s Appeal.

       Although the mother filed an appellate brief in this matter, she does not

actually challenge any part of the juvenile court’s ruling. She asks that we reverse

the termination of parental rights, but she offers no legal grounds upon which we

may do so and does not challenge any of the juvenile court’s findings of fact. Her

appellate brief contains no argument and no legal authority. We recognize that the

appeal of a termination order is an expedited process, see Iowa R. App. P.

6.201(1), but the parent is still required to raise specific issues. The mother’s

failure to make a specific argument waives error. See In re C.B., 611 N.W.2d 489,

492 (Iowa 2000) (“We have long recognized an appellant must identify alleged

error on appeal. . . . A broad, all encompassing argument is insufficient to identify

error in cases of de novo review.”).

       We affirm the termination of the mother’s parental rights.

III. Father’s Appeal.
                                          3


       The juvenile court terminated the father’s parental rights to L.M. pursuant to

Iowa Code section 232.116(1)(d) and (h). On appeal, the father only challenges

the court’s ruling as to subsection (d). Because the father does not dispute the

existence of the grounds under subsection (h), he has waived any error and we do

not have to discuss this step. See P.L., 778 N.W.2d at 40; see also In re S.R., 600
N.W.2d 63, 64 (Iowa Ct. App. 1999) (noting we only need to find grounds to

terminate under one section to affirm the juvenile court).

       Next, the father challenges the determination that termination of his parental

rights is in L.M.’s best interests. See Iowa Code § 232.116(2) (requiring the court,

when considering best interests, to “give primary consideration to the child’s safety,

to the best placement for furthering the long-term nurturing and growth of the child,

and to the physical, mental, and emotional condition and needs of the child”). L.M.

was removed from the father’s custody immediately after her birth in October 2016

due to being born with amphetamines in her system. The child was placed in the

home of the father’s relative, where she remained at the time of the termination

hearing in January 2018. Since the opening of the case with the Iowa Department

of Human Services, the father continued to use methamphetamine, testing positive

for the drug in August 2017 and, at the termination hearing, admitting to using

methamphetamine as recently as Christmas 2017. Additionally, at the time of the

hearing, the father admitted he was not able to begin caring for L.M., as he did not

have a driver’s license, employment, or a safe place to stay with L.M. Although

the juvenile court had already dismissed one petition to terminate the parents’

rights and granted them an additional six months to work toward reunification, the

father testified he had “just shrugged it off.” Here, where the father has made no
                                         4


progress toward being able to care for the child during the entire sixteen months

of her life—including a six-month extension that was granted by the court—

termination is the child’s best interests. See In re J.E., 723 N.W.2d 793, 801 (Iowa

2006) (Cady, J., concurring specially) (recognizing that “[a] child’s safety and the

need for a permanent home are now the primary concerns when determining a

child’s best interests”). For the same reasons, we cannot say the juvenile court

should have granted the father’s request for a second six-month extension.

       The father maintains the juvenile court should have considered the bond he

shares with L.M. and the fact that she was in the legal care of relatives in order to

save the parent-child relationship. See Iowa Code § 232.116(3)(a), (c). He claims

the court could have placed L.M. in a guardianship with her paternal relatives

instead of terminating his rights. But the father bears the burden of establishing

the permissive factor should be applied by the court, and the record is devoid of

any evidence showing termination would be detrimental to the child or that the

paternal relatives were willing to enter into a guardianship. See In re A.S., 906
N.W.2d 467, 475 (Iowa 2018). Under these circumstances, we cannot say the

juvenile court should have applied a permissive factor.

       We affirm the termination of the father’s parental rights to L.M.

       AFFIRMED ON BOTH APPEALS.